MEMORANDUM **
The court vacates its August 30, 2006 order.
We have reviewed the opposition to the motion to dismiss this petition for review *637for lack of jurisdiction, and we conclude that petitioner Juana Rodriguez has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s motion to dismiss Juana Rodriguez’s petition for review for lack of jurisdiction is granted. See 8 U.S.C. § 1252(a)(2)(B)(1); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir. 2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
Respondent’s motion for summary disposition of Luis Alfredo Gonzalez’s petition for review is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). Accordingly, Luis Alfredo Gonzalez’s petition for review is denied. See 8 U.S.C. § 1229b(d)(2).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.